DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 03/29/21 has been acknowledged.
Applicant submitted a replacement sheet with Fig. 1B and amended specification, in order to overcome objections to the drawings and specification presented by a Non-Final Rejection mailed 12/28/20.
In addition, Applicant cancelled Claims 2, 7-15, and 22, added Claims 26-34, and amended Claims 1, 3, 21, and 23.

Status of Claims
Claims 16-20 were cancelled by the Applicant earlier.
Claims 1, 3-6, 21, and 23-34 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 26-27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In re Claims 1, 26, and 27: Amended Claim 1 recites: “a first spacer portion between the first semiconductor strip and the second semiconductor strip; a second spacer portion above the vertical stack; and a third spacer portion extending from the first spacer portion to the second spacer portion”. New Claim 26, dependent on Claim 1, recites: “the second semiconductor strip is between the first semiconductor strip and the substrate, and new Claim 27, dependent on Claims 26 and 1, recites: “the vertical stack further includes a third semiconductor strip and a fourth semiconductor strip; the third semiconductor strip is between the second semiconductor strip and the substrate, the fourth semiconductor strip is between the third semiconductor strip and the substrate”. Claims 26 and 27 create a structure in which the first strip is on the top – such as 122(4) in Fig. 1B, a second strip – 122(3), a third strip – 122(2), and a fourth strip – 122(1). In view of this structure, the new limitation of Claim 1 is unclear: If a first spacer portion is between 122(3) and 122(4) and a second spacer portion is above the vertical stack, the current application does not show any third spacer portion extending from the first spacer portion to the second spacer portion.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 1 was interpreted as: “a first spacer portion between the first semiconductor strip and the second semiconductor strip; a second spacer portion above the vertical stack”.
In re Claims 3-6 and 26-27
In re Claim 31: Claim 31 recites: “a first spacer portion between the first semiconductor strip and the second semiconductor strip; a second spacer portion above the vertical stack; a third spacer portion extending from the first spacer portion to the second spacer portion; and a fourth spacer portion extending from the first spacer portion to the second spacer portion, wherein the first semiconductor strip separates the third spacer portion from the fourth spacer portion”. The combination of recitation is unclear, since (please, take a look at Fig. 1B chosen for examination) it looks like no choice of the first semiconductor strip allows to complies with all limitations above.
Appropriate correction is required to clarify the claim language. 
For this Office Action, Claim 31 was interpreted in a manner to be read on Fig. 1B chosen for examination as: “a first spacer portion between the first semiconductor strip and the second semiconductor strip; a second spacer portion above the vertical stack; a third spacer portion extending from the first spacer portion to the second spacer portion; and a fourth spacer portion extending from the first spacer portion to the substrate, wherein the first semiconductor strip separates the third spacer portion from the fourth spacer portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 1, 3-6, 26, and 31 are understood, Claims 1, 3-6, 21, 23-26, 28, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2020/0388681) in view of Li et al. (US 2014/0353574). 
In re Claim 1, Yamashita teaches a structure, comprising (Fig. 1C, with Figs. 1A-1B showing some details): 
a substrate 100 (as in Fig. 1B, paragraph 0036);
a vertical stack of semiconductor strips 112, 114, 116 (paragraph 0036) over the substrate 100, 
the vertical stack of semiconductor strips including a first semiconductor strip 116 of a first semiconductor material and a second semiconductor strip 114 of the first semiconductor material (such as silicon, paragraph 0039), the second semiconductor strip 114 being separated from the first semiconductor strip 116 in a vertical direction;
a gate structure 150 (paragraph 0037) adjacent to a first portion of the first semiconductor strip and a first portion of the second semiconductor strip (the first portions of the first and second semiconductor strips are middle portions of the strips); and
a source/drain structure 130 (paragraph 0036) contacting a second portion of the first semiconductor strip and a second portion of the second semiconductor strip (the second portions of the strips are edge portions);
a first spacer layer 128 (paragraph 0038) between the gate structure 150 and the source/drain structure 130, and including:
a first spacer portion between the first semiconductor strip 116 and the second semiconductor strip 114;
a second spacer portion 126 (paragraph) above the vertical stack; 112, 114, 116 and
a third spacer portion extending from the first spacer portion to the second spacer portion – this limitation is omitted from consideration, in accordance with the claim interpretation.
Yamashita does not teach that the first semiconductor strip includes a different thickness from that of the second semiconductor strip.
Li teaches (Fig. 1A) that a first semiconductor strip 120a has a thickness ta that is different from that (e.g., from tb) of a second semiconductor strip 120b (paragraph 0030).
Yamashita and Li teach analogous art directed to gate- all-around (GAA) field effect transistors comprised a plurality of nanowire semiconductor strips arranged in a vertical direction, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yamashita device in view of the Liu device, since they are from the same field of endeavor, and Li created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamashita device by creating the first and second semiconductor strip with a different thickness, wherein such modification is beneficial for improved linearity of the device (Li, paragraphs 0005-0006).
In re Claim 3, Yamashita/Li teaches the structure of Claim 1 as cited above. 

In re Claim 4, Yamashita/Li teaches the structure of Claim 1 as cited above. 
Yamashita further teaches (Fig. 1C) that the gate structure 150 wraps around the first portions of both the first semiconductor strip 116 and the second semiconductor strip 114, separately.
In re Claim 5, Yamashita/Li teaches the structure of Claim 1 as cited above. 
Yamashita further teaches (Fig. 1C) that the second portions of the first semiconductor strip 116 and the second semiconductor strip 114 are edge portions that contact the source/drain structure130 in a lateral direction.
In re Claim 6, Yamashita/Li teaches the structure of Claim 1 as cited above. 
Yamashita further teaches (Fig. 1C) that the source/drain structure 130 wraps around each of the second portions of the first semiconductor strip 116 and the second semiconductor strip 114.
In re Claim 21, Yamashita teaches a structure, comprising (Figs. 1A-1C): 
a substrate 100 (paragraph 0036);
a vertical stack of semiconductor strips 112, 114, 116 (paragraph 0036) over the substrate 100, 
the vertical stack of semiconductor strips including a first semiconductor strip 116 of a first semiconductor material and a second semiconductor strip 114 of the first semiconductor material (the first semiconductor material being silicon, 
a gate structure 154 (paragraph 0037) surrounding a first portion of the first semiconductor strip 116 and a first portion of the second semiconductor strip 114 (the first portions of the strips are their middle portions);
a first dielectric layer 128, 126 (paragraph 0038) surrounding a second portion of the first semiconductor strip 116 and a second portion of the second semiconductor strip 114 (the second portions of the strips are their edge portions); 
a source/drain structure 130 (paragraph 0036) contacting the first semiconductor strip 116 and the second semiconductor strip 114, the first dielectric layer 128 separating the source/drain structure 130 from the gate structure 154; and
a second dielectric layer 152 (paragraph 0037) contacting the first semiconductor strip 116 and the second semiconductor strip 114, the second dielectric layer 152 separating the gate structure 154 from the first dielectric layer 128.
Yamashita does not teach that the first semiconductor strip has a thickness different from a thickness of the second semiconductor strip.
Li teaches (Fig. 1A) that a first semiconductor strip 120a has a thickness ta that is different from that (e.g., from tb) of a second semiconductor strip 120b (paragraph 0030).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamashita’ device by creating the first and second 
In re Claim 23, Yamashita/Li teaches the structure of Claim 21 as cited above, wherein Yamashita teaches (Fig. 1C) that the second dielectric layer 152 contacts the gate structure 154.
In re Claim 24, Yamashita/Li teaches the structure of Claim 21 as cited above. 
Yamashita further teaches (Fig. 1C) that the source/drain structure 130 contacts an edge portion of each of the first semiconductor strip 116 and the second semiconductor strip 114.
In re Claim 25, Yamashita/Li teaches the structure of Claim 21 as cited above. 
Yamashita further teaches (Fig. 1C) that the source/drain structure 130 wraps around each of the first semiconductor strip 116 and the second semiconductor strip 114.
In re Claim 26, Yamashita/Li teaches the structure of Claim 1 as cited above, wherein Li teaches that thicknesses of the first and second semiconductor strips are different.
Yamashita further teaches (Fig. 1C) that the second semiconductor strip 114 is between the first semiconductor strip 116 and the substrate 100, and Li teaches (paragraph 0030) thicknesses of the strip are decreased in the direction to the substrate.
In view of Li, it would have been obvious for one of ordinary skill in the art before filing the application, creating, for Claim 1, the first semiconductor strip thicker than the 
In re Claim 28, Yamashita/Li teaches the structure of Claim 21 as cited above.
Yamashita further teaches (Fig. 1C) that the second semiconductor strip 114 is between the first semiconductor strip 116 and the substrate 100, and Li teaches (paragraph 0030) that a thickness of semiconductor strips increases in a direction to the substrate.
It would have been obvious for one of ordinary skill in the art before filing the application creating, for Claim 21, the second semiconductor strip thicker than the first semiconductor strip, if such modification is beneficial for improved linearity of the device (Li, paragraphs 0005-0006).
In re Claim 30, Yamashita teaches a structure, comprising (Figs. 1A-1C): 
a substrate 100 (paragraph 0036);
a vertical stack of semiconductor strips 112, 114, 116 (paragraph 0036) over the substrate 100, the vertical stack including: a first semiconductor strip 114 of a first semiconductor material; and a second semiconductor strip 112 of the first semiconductor material, the second semiconductor strip 112 between the first semiconductor strip 114 and the substrate 100;
a gate structure 150 (paragraph 0037) surrounding a first portion (which is a middle portion) of the first semiconductor strip 114 and a first portion (being a middle portion) of the second semiconductor strip 112, the gate structure including: 
a gate electrode 154 (paragraph 0037);
a gate dielectric layer – horizontal portions of 152 (paragraph 0037), wherein the gate dielectric layer separates the gate electrode 154 from the vertical stack 112, 114, 116; and
an interfacial layer (not shown in the drawings, but described in paragraph 0081) at the first portions of the strips, wherein the interfacial layer separates the gate dielectric layer 154 from the vertical stack 112, 114, 116;
a first dielectric layer 128, 126 (paragraph 0038) surrounding a second portion (which is an edge portion) of the first semiconductor strip 114 and a second portion of the second semiconductor strip 112; and
a source/drain structure 130 (paragraph 0036) contacting the first semiconductor strip 114 and the second semiconductor strip 112, the first dielectric layer – its parts 128 - separating the source/drain structure 130 from the gate structure.
Yamashita does not teach that the first and second semiconductor strips each have a different thickness.
Li teaches (Fig. 1A) that a first semiconductor strip 120a has a thickness ta that is different from that (e.g., from tb) of a second semiconductor strip 120b (paragraph 0030).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamashita device by creating the first and second semiconductor strips with a different thickness, wherein such modification is beneficial for improved linearity of the device (Li, paragraphs 0005-0006).
In re Claim 31, Yamashita/Li teaches the structure of Claim 30 as cited above.

a first spacer portion – a second from the bottom 128 - between the first semiconductor strip 114 and the second semiconductor strip 112;
a second spacer portion 126 above the vertical stack;
a third spacer portion – a third from the bottom 128 (or second from the top) extending from the first spacer portion to the second spacer portion 126; and
a fourth spacer portion – a first from the bottom 128 - extending from the first spacer portion to the second spacer portion (e.g., “to the substrate”, in accordance with the claim interpretation), wherein 
the first semiconductor strip 114 separates the third spacer portion from the fourth spacer portion.
In re Claim 32, Yamashita/Li teaches the structure of Claim 30 as cited above. 
Yamashita further comprising a second dielectric layer – as vertical portions of 152 - along vertical sides of the gate electrode - between the gate structure and the first dielectric layer 128.
In re Claim 33, Yamashita/Li teaches the structure of Claim 30 as cited above, wherein, as is clear from paragraph 0081 of Yamashita, the interfacial layer is an interfacial silicon oxide layer.
In re Claim 34, Yamashita/Li teaches the structure of Claim 30 as cited above, wherein the gate dielectric layer 152 wraps around the first semiconductor strip 114 and the second semiconductor strip 112, and the gate electrode layer 154 is adjacent three surfaces of the vertical stack – similar to that of the current application – a disposition of 

As far as Claim 27 is understood, Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita/Li in view of Ching et al. (US 2017/0141112).  
In re Claims 27 and 29, Yamashita/Li teaches the structure of Claim 26 as cited above. 
Yamashita further teaches (Figs. 1A-1C) that the vertical stack further includes a third semiconductor strip 112; the third semiconductor strip 112 is between the second semiconductor strip 114 and the substrate 100; while Li teaches (paragraph 0030) that a thickness of semiconductor strips decreases in a direction to the substrate, which makes it obvious that the second semiconductor strip shall be made thicker than the third semiconductor strip, if such modification is beneficial for improved linearity of the device (Li, paragraphs 0005-0006).
Yamashita/Li does not teach that the vertical stack also includes a fourth semiconductor strip located between the third semiconductor strip and the substrate, wherein the third semiconductor strip is thicker than the fourth semiconductor strip. 
Ching teaches a structure (Figs. 17-18, paragraph 0047) comprised five semiconductor strips 316.
Yamashita/Li and Ching teach analogous art directed to nanowire all-gate-around transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yamashita/Li structure in view 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the structure of Claim 26 by adding to this structure at least a forth semiconductor strip (per Ching) between the third semiconductor strip and the substrate, the third semiconductor strip being thicker than the forth semiconductor strip for the reason described above, if it is desirable to add an additional channel layer into the structure of Claim 26. 
In re Claim 29, Yamashita/Li teaches the structure of Claim 28 as cited above. 
Yamashita further teaches (Figs. 1A-1C) that the vertical stack further includes a third semiconductor strip 112; the third semiconductor strip 112 is between the second semiconductor strip 114 and the substrate 100; while Li teaches (paragraph 0030) that a thickness of semiconductor strips increases in a direction to the substrate, which makes it obvious that the third semiconductor strip shall be made thicker than the second third semiconductor strip, if such modification is beneficial for improved linearity of the device (Li, paragraphs 0005-0006).
Yamashita/Li does not teach that the vertical stack also includes a fourth semiconductor strip located between the third semiconductor strip and the substrate, wherein the fourth semiconductor strip is thicker than the third semiconductor strip. 
Ching teaches a structure (Figs. 17-18, paragraph 0047) comprised five semiconductor strips 316.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yamashita/Li structure of Claim 28 by adding to this structure 

Response to Arguments
Applicant’ arguments (REMARKS, filed 03/29/21) have been thoroughly considered.
Examiner agrees with the presented summary of the interview conducted in February, 2021 (REMARKS, page 9).
Examiner agrees with the amendment made to the drawings (REMARKS, page 9).
Examiner agrees with the amendments made to the specification (REMARKS, page 10).
Examiner agrees with the amendment made for Claim 3 (REMARKS, page 10).
Examiner agrees with Applicant (REMARKS, pages 10-11) that a previously used combination of prior art does not teach all limitations of amended independent Claims 1 and 21, but disagrees that these claims are patentable  - as the current Office Action shows, there are combinations of prior art teaching all limitations of the examined claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/06/21